Case 1:21-cv-00271-RDA-MSN Document 1-2 Filed 03/04/21 Page 1 of 4 PagelD# 5

To: 17044236210

1 GISELA V. HUSAR,

Pane: 05 of 23 2024-02018 17:32.00 GMT 47039981119

|} VIRGINIA: ©

IN THE CIRCUIT COURT OF LOUDOUN COUNTY |

- Plaintiff,

Wi Civit Action No.

“]] HARRIS TEETER SUPERMARKETS, INC.

Defendant...

8 ; Serve: Corporation Service Company - |

_’ ‘Registered Agent
100 Shockoe Slip Fi, 2

Frem: Katherina Meafea

 

 

oo 4 Husar visited the Harris Teeter supermarket located at the Ashbrook Cominon. Plaza to — |

2-18-2024

 

~ Richmond, VA 23219

COMPLAINT

for her Complaint against the defendant, Hartis Teeter Supermarkets, Inc., respectfully

alleges as follows:

ood, . ' Defendant Harris Teeter Supermarkets, Inc. (hereinafter “Harris

‘Tt Teeter”) is @ foreign corporation and operates superinarkets branded as Harris Teeter .

Neighborhood Food & Pharmacy,

2. ° Atall times relevant to this matter, defendant Harris Teeter.was the

7 operator of a Harris Teeter Neighborhood Food & Pharmacy located at 20070

Ashbrook Common Plaza in Loudoun County, Virginia.

purchase some items... |
[ vs af,

" EXHIBIT

 

302063123630001

COMES NOW the plaintiff, Gisela V. Husar, by counsel, and in support of and

“3 On October 15, 2020, at approximately 3:00 pm, the Plaintiff Gisela ¥.

 

 

s2z02t02té 014823

 
Te: 17044238210

 

Pane: 08 of 23 2021-02-18 17:32:00 GMT 170339817419

in the edge of'a floor mat causing her to trip and fall with great force.

|i on the premises of the defendant's supermarket. ,

have known, of the presence of the bulge in the floor mat in the bakery section. - |
oh Through its employees and/or agents, the defendant knew, or should :

have known, that the presence of the bulge in the Moor matin the bakery seclion

4. On the date and at the lime set forth in Parayraph 3, as the plaintiff was

walking in the bakery section of the supermarket, her foot caught underneath a bulge ae
5 Atail times relevant to this matter, the plaintiff was at invitee, lawfully

6. . Through Its employees and/or agents, the defendant knew, or should - :

Case 1:21-cv-00271-RDA-MSN Document 1-2 Filed 03/04/21 Page 2 of 4 PagelD# 6

Fram’ Katherine Mcafee

 

 

2-18-2021

- fware,. ~

F
ii duties owed to the plaintiff in the following ways:

presented an unreasonable isk ofh harm to axlyone lawfully o on its premises, including.

4 ihe plaintiff,”

Plaza, the defendant had a duty to use ordinary care ty have the premises ina.

hb

{reasonably safe condition for use consistent with plaintiff's invitee status, to use .

‘fyordinary care to wam invitces, such as the plaintiff, of any unsafe conditions of which -

it was aware, or of which, through the exercise of ordinary care, it should have been .

a | By having a floor mat witha bulge it in its 5 ede age enough for a

“customer's Joot to catch the mat;

“te mats

 

 

302063723630007

8. | As the operator of the supermarket located in the Ashbrook Common .. -

9. . The defendant, through its agents and/or employees, breached the 7 .

“b. By failing t to > guard. the hazard created by the ‘bulge in the edge o of.

 

§220210218011623
To; 17044236210

2-18-2024

 

Pane: 07 of 23 2021-02-18 17:32:06 GMT 47033984119

“|. “By failing to avarn of the presence of the bulge in the cdge ofthe .
oo “mat; and |
. od. Inall other ways learned through discovery.

10. °. Asadirect and proximate result of the defendant's negligence as,

aforesaid, the. plaintiff caught her foot caught underneath a bulge in the edge of 4 floor

“| mat causing her to trip and fall with great force.

- |f forth above, the pl aintiff suffered serious and permanent physical injuries, mental

: HL Asa direct and proximate result of the negligence of the defendant as set - oe

anguish, physical pain, inconvenience, and scarring and may incur the same inthe = - - .

Case 1:21-cv-00271-RDA-MSN Document 1-2 Filed 03/04/21 Page 3 of 4 PagelD# 7

From Katherine Meafae

 

future, .

forth above, the plaintiff expended sums of money for medical care, physical therapy,

| and medication for the treaiment of the injuries she sustained, and may incur the same |

Tin the future,

| Defendant Harris Teeter Supermarkets, inc, in the sum ef SIX UNDRED . : .
THOUSAND DOLLARS ($600,000.00), her costs expanded in this matier, und :

prejudgment interest accruing from October 15, 2020. .

a

Praver for Jury Triat

* ftherein,

“GISELAV.HUSAR |

. By Counsel -

 

302063123630004

12, Asa direct and proximate result of the negligence of the defendant asset...

| WHEREFORE, the Plaintiff, Gisela V. Husar, demands judgment against

The Plaintiff, Gisela Y. Husar, requests a trial by jury on ail issues raised ne

 

$220210218011823
 

Case 1:21-cv-00271-RDA-MSN Document 1-2 Filed 03/04/21 Page 4 of 4 PagelD# 8

To; 17044236210

Page: 08 of 23

CURCIO LAW
700 N, Fairfax St, Ste. 505
Alexandria, VA 22314
(703) 936-3366 ~ Telephone
(703) 836-3360 — Facsimile
Email: teurcio@eurciolaw.com

icurcigf@ourcintaw.cony |

2021-02-18 17:32.06 GMT

 

17033981419

From: Katharina Mesfes

 

2-48-2021

 

 

302063123630001

 

saz0zi071borte29
